IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30767
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BENJAMIN BLOUNT,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
             for the Western District of Louisiana
                     USDC No. 98-CR-20058-3
                       - - - - - - - - - -
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Benjamin Blount, federal prisoner #06674-035, appeals the

district court’s denial of his FED. R. CRIM. P. 41(e) motion for

return of property.   Blount sought the return of currency taken

during a traffic stop in 1995 and the return of currency taken

during the search of his home in 1998.   He avers that because the

Government referenced the currency seized as a result of the

traffic stop and the execution of the search warrant during his

federal drug conspiracy trial, the Government is responsible for

the return of the property.   Blount also contends that because

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30767
                                -2-

the conspiracy charge was the result of a joint task force

between state and federal law enforcement agencies from 1990 to

1995, the Government is responsible for the return of his

property.

     Whether Blount’s motion is considered as a motion under FED.

R. CRIM. P. 41(e) or as a civil action under 28 U.S.C. § 1331, it

is without merit.   See Clymore v. United States, 217 F.3d 370,

373 (5th Cir. 2000); United States v. Dean, 100 F.3d 19, 20 (5th

Cir. 1996).   Blount is not entitled to the return of his property

pursuant to his federal claim because he has not identified the

appropriate party in his complaint.    Blount’s property was seized

as the result of state action and/or was forfeited via

Louisiana’s forfeiture proceedings.    Blount has failed to show

that the United States had any direct involvement in the seizure

and/or forfeiture of his property.    The district court did not

err in denying Blount’s motion.

     AFFIRMED.